Fish, P. J.
1. A discharge in bankruptcy is no defense"to the foreclosure of a mortgage executed more than four months prior to the filing of the petition in bankruptcy, when the debt secured by the mortgage has not been proved in the bankrupt court. Evans v. Rounsaville, 115 Ga. 684.
2. The lien of a judgment rendered more than four months before the filing of a petition in bankruptcy is not affected by a discharge in bankruptcy, when the holder of such judgment has not proved his debt in the bankrupt court. Dozier v. McWhorter, 113 Ga. 584; Smith v. Zachry, 115 Ga. 722.
3. An exemption in bankruptcy is not good against a mortgage or judgment for the purchase-money of the property set aside as exempt, when the holder of such mortgage or judgment has not proved his debt in the bankrupt court. See McKenney v. Cheney, 118 Ga. 387, and cit.
4. The general allegations in an answer, that the copy note attached to the petition is not an exact copy of the note defendant gave the plaintiff, and that defendant denies he is indebted to the plaintiff, present no valid defense to the note sued upon.
5. The answer in this case was properly stricken.

Judgment affirmed.


All the Justices concur, except Evans, J., disqualified.